Citation Nr: 1523751	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-09 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to a rating in excess of 10 percent for left ankle fracture.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran submitted additional evidence, namely private treatment records, in December 2013, after the issuance of the February 2013 statement of the case.   The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence.   Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in April 2013 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

The issue of entitlement to a rating in excess of 10 percent for left knee chondromalacia has been raised by the record in the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2013, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through February 2013, which were considered by the AOJ in the February 2013 statement of the case, and a January 2015 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The issues of entitlement to service connection for a low back and right hip disorders, and entitlement to a rating in excess of 10 percent for left ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision decided in May 1992 and issued in June 1992, the RO denied service connection for a low back disorder.  

2.  Evidence added to the record since the final June 1992denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.

3.  For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level I hearing in the right ear and no worse than Level I hearing in the left ear.



CONCLUSIONS OF LAW

1.  The June 1992 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision issued in February 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in January 2010 and February 2013 to evaluate his bilateral hearing loss.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, while the January 2010 VA examiner did not address the functional effects of the Veteran's bilateral hearing loss, the February 2013 VA examiner specifically noted that the Veteran reported having trouble hearing words and has to say "what?" a lot, and that he has to use subtitles in order to watch television.  Therefore, the Board finds that the VA examinations of record fully described the functional effects caused by the Veteran's bilateral hearing loss disability in accordance with Martinak, supra.  

Moreover, the Veteran has not alleged that his bilateral hearing loss has increased in severity since the February 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Application to Reopen a Previously Denied Claim

Initially, the Board notes that in the February 2011 rating decision and a February 2013 statement of the case, the RO found that new and material evidence had been received, and reopened the Veteran's claim for service connection for a low back disorder.  However, the question of whether new and material evidence has been received to reopen a previously denied claim must also be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, in a May 1992 rating decision, the RO considered the Veteran's service treatment records and VA examination reports.  The RO noted that, while the Veteran was treated for low back pain in service, such condition was considered to have been temporary in nature and resulted with treatment.  In this regard, the RO observed that, although low back pain was noted at the VA examination, no objective findings were given to identify a chronic disease process, and pain without objective findings is not considered to be a rateable condition.  Therefore, the RO denied service connection for a low back disorder.   

In June 1992, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a low back disorder was received until November 2009, when VA received his application to reopen such claim. Therefore, the June 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a low back disorder was received prior to the expiration of the appeal period stemming from the June 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As noted previously, the Veteran's initial claim for service connection for a low back disorder was denied in the June 1992 rating decision on the basis that there was no evidence of a current disability related to service.  Evidence associated with the claims file since such rating decision includes private treatment records, VA treatment records, VA examination reports dated in January 2010 and November 2012, and lay statements from the Veteran and his spouse.  In this regard, such evidence demonstrates a current diagnosis of a low back disorder, to include a MRI report showing lumbar spondylosis, annular bulging, and other degenerative changes of the lumbar spine, and 2013 records detailing diagnoses of lumbago, degeneration of lumbar or lumbosacral intervertebral disc, displacement of lumbar intervertebral disc without myelopathy, and spinal stenosis of the lumbar region with neurogenic claudication.  

Furthermore, in private treatment records dated September 2013 submitted to the Board, J. Tinley, M. D., states "the Veteran is a previous infantry paratrooper with significant obvious axial force on his neck and back . . . .", which suggests, albeit loosely, a possible relationship between the Veteran's in-service duties as a paratrooper and his current back disorder.  Furthermore, while the November 2012 VA examiner found that the Veteran's current back disorder was not related to service, the fact remains that the newly received evidence addresses an element of service connection previously absent, i.e., a current disability, and the AOJ had determined that a VA examination and opinion were necessary to decide the claim.  See Shade, supra.  Consequently, the Board finds that the evidence added to the record since the final June 1992 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a low back disorder is reopened.

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  He contends that the bilateral hearing loss makes it difficult to hear speech, and necessitates use of hearing aids.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in March 2010.

The Veteran was provided a VA examination in January 2010.  The pertinent audiometric results, measured in decibels, were:






HERTZ



1000
2000
3000
4000
Average
RIGHT
5
15
45
60
31.25
LEFT
5
40
45
55
36.25

Speech recognition test scores using the Maryland CNC speech discrimination test were 96 percent in the right ear and 100 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

The Veteran was provided another VA examination in February 2013.  At the examination, the Veteran reported that his bilateral hearing loss makes it difficult to hear words, and that he often finds himself saying "what?" to people.  He further indicated that he has to use subtitles while watching television.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
55
60
36.25
LEFT
20
55
55
65
48.75

Speech recognition test scores using the Maryland CNC speech discrimination test were 96 percent in the right ear and 100 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

The Board acknowledges that, in July 2010, the Veteran submitted copies of audiometric testing results from Texas Health Care, P.L.L.C., dated January 2007 and February 2007.  The Veteran's entire medical history must be borne in mind when rating a service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.2 (2014).  However, the current level of disability is of primary concern in a claim for an increased rating.  The most recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  See Francisco v. Brown, 1 Vet. App. 55 (1994).  Furthermore, an increased disability rating may be awarded as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such a date.  38 C.F.R. § 3.400(o)(2).  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Although older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  Hart, 21 Vet App. at 509.

In adjudicating the Veteran's claim, the Board has considered all evidence of record, to include the private audiometric tests from January 2007 and February 2007.  However, in this case, the Veteran filed his claim for an increased rating for bilateral hearing loss in November 2009.  Therefore, the earliest date an increased rating may be awarded is November 2008.  The January 2007 and February 2007 private audiometric tests do not speak to the Veteran's present level of functioning, i.e., his level of functioning during the rating period from November 2008 through the present.  Therefore, although these records have not been disregarded by the Board, they are not dated during the relevant temporal focus for adjudication, and are not for consideration in determining the Veteran's disability rating for bilateral hearing loss during the rating period from November 2008 through the present.

To the extent that the Veteran contends that his hearing loss is more severe than currently rated, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a compensable rating under VA's tables for rating hearing loss disability because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board attaches greater probative weight to the medical records and clinical findings from the skilled medical professionals than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having trouble hearing words,  having to say "what?" a lot, and using subtitles in order to watch television.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In reaching the foregoing determination, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claims, which were filed in November 2009, a claim for TDIU was considered and denied by the RO in an October 2010 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  

Furthermore, the Board finds that the issue of entitlement to a TDIU has not been raised by the record since the October 2010 adjudication in connection with the Veteran's claim for an increased rating for his bilateral hearing loss.  In this regard, the Veteran has not contended, and the evidence does not show, that such disability renders him unemployable.  Accordingly, the Board does not have jurisdiction over a TDIU claim and it need not be addressed further herein.  

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened; to this extent only, the appeal is granted.

A compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

Service Connection for a Low Back Disorder

The Veteran contends that he has a current low back disability that is causally related to his active service.  He has reported continuously experiencing back pain from his active service through the present.  He attributes his back pain to improper parachute landings and to carrying heavy weights on his back during active service.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in March 2010.  Additionally, he has related an in-service incident in which he was hit in the right lower back and hip with a practice grenade.  Service treatment records dated August 1973 document treatment for an injury the Veteran sustained from being hit in the right lower back with a practice grenade and, in September 1976, he again complained of back symptoms.

The Veteran was afforded a VA thoracolumbar spine examination in November 2012.  The VA examiner reviewed the claims file, examined the Veteran, and conducted diagnostic testing, including taking X-ray images.  The examiner noted aforementioned in-service treatment in 1973 and 1976; however, he opined that it is less likely as not that the Veteran's current low back disability was incurred in or caused by the back injuries sustained during service or to the claimed improper parachute landings.  As rationale, the examiner stated that the low back injuries noted in the service treatment records (STRs) were isolated visits with no noted prolonged follow-up.  The examiner further noted, "I find no record of any bad parachute landings at all.  The STRs do not therefore contain any documentation of any chronic lower back problems at all."  The examiner indicated that the results of the examination suggested left sided lumbar degenerative disc disease with radiculopathy, but that the X-rays taken in connection with the examination showed a normal lumbosacral spine.  He concluded that a lumbar spine MRI "would be indicated if symptoms worsen, in order to rule out [intervertebral disc syndrome]."

The Board finds that the November 2012 VA examiner's opinions as to the low back disability are inadequate, and that a remand to obtain new VA opinion is therefore required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner's opinions are inadequate because they do not fully address the Veteran's competent lay statements.  The VA examiner did not adequately consider the Veteran's competent lay statements.  The Veteran is considered competent to establish the presence of observable symptomatology, and such lay testimony "may provide sufficient support for a claim of service connection."  Barr, 21 Vet. App. at 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Instead, the examiner determined that documentation of the conditions in service and of treatment for the conditions during the period between separation from service and the date of the claim is the only evidence which can provide the basis for a positive nexus.  Although the absence of contemporaneous medical records may be considered in assessing the credibility of a Veteran's statements, such absence cannot be the sole basis for determining that the Veteran's statements lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Board agrees with the November 2012 VA examiner that the record contains no STRs showing complaints of or treatment for a low back injury following an improper parachute landing.  However, the Veteran is competent to report his own in-service experiences and injuries.  See Layno, 6 Vet. App. at 469.  In addition, the reported mode of injury in this case-an improper parachute landing-is consistent with the circumstances of the Veteran's service.  Specifically, the Veteran's DD Form 214 shows that he was awarded the parachutist badge.  Furthermore, the STRs include treatment notes dated May 1977 indicating that the Veteran reported left hip pain after "a jump," which is likely in reference to a parachute jump.  Thus, the Veteran's statements are competent because they relate to his own experiences, and they are credible because they consistent with the circumstances of the Veteran's service and the STRs.  In addition, there is nothing in the record that would impugn his statements.  The VA examiner's assertion, "I find no record of any bad parachute landings at all," is misguided as the STRs contain at least one instance where the Veteran sustained injuries during some sort of jump.

Furthermore, in private treatment records dated September 2013 submitted to the Board, J. Tinley, M. D., states "the Veteran is a previous infantry paratrooper with significant obvious axial force on his neck and back . . . .", which suggests, albeit loosely, a possible relationship between the Veteran's in-service duties as a paratrooper and his current back disorder.   

Given the competency and credibility of the Veteran's statements regarding his in-service injuries, the Board finds that the evidence indicates that the Veteran did suffer the in-service injuries described, even though the record is absent for contemporaneous STRs documenting such injuries.  The issue must therefore be remanded so that an VA addendum opinion may be provided that fully considers the Veteran's competent and credible lay statements.  Furthermore, in offering such opinion, the examiner should consider Dr. Tinley's suggestion of a possible relationship between such injuries and the Veteran's current back disorder.

Service Connection for a Right Hip Disorder

The Veteran contends that he has a right hip disorder, which is manifested by pain, and that he has experienced persistent or recurrent symptoms of pain since his active service.  The Veteran has indicated that he believes that the pain is related to an in-service incident in which he was hit in the right lower back and hip with a practice grenade.  Service treatment records dated August 1973 document treatment for an injury the Veteran sustained from being hit in the right lower back with a practice grenade.

The Veteran is considered competent to report the circumstances of his service, including any injuries he sustained or any observable symptoms he experienced.  See Layno, 6 Vet. App. at 469.  Therefore, in this case, the Veteran has presented competent evidence of persistent or recurrent symptoms of a disability, namely, right hip pain that began during active service and has continued ever since.  There is also evidence of an in-service event or injury, and an indication that the current disability may be associated with the Veteran's service.  However, the Veteran has not been shown to have medical knowledge or expertise.  Therefore, as a lay witness, he is not competent to diagnose a right hip disability or to medically attribute a right hip disability to an in-service event or injury.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In addition, although the Veteran has been afforded VA examinations in connection with other claims, some of which contained findings relating to the right hip, no VA examination has addressed the likely etiology of any current right hip disorder.  Thus, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  As such, the issue must be remanded so that the Veteran may be afforded a VA examination as to any right hip disorder.

Increased Rating for Left Ankle Fracture

The Veteran asserts that the symptoms associated with his service-connected left ankle fracture are worse than indicated by the assigned 10 percent rating. 

The Veteran indicated in his April 2013 substantive appeal that his symptoms have worsened since his last VA examination pertaining to his left ankle, which was provided in November 2012.  Specifically, he stated that such had greater stiffness and increased pain, which required him to walk on the side of his foot.  To ensure that the record reflects the current nature and severity of the Veteran's service-connected left ankle fracture, the Veteran should be provided with a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the VA examiner who conducted the Veteran's November 2012 spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should respond to the following:

(A)  Identify all current disorders of the low back.  In this regard, the examiner should consider the 2013 private treatment records submitted by the Veteran.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current low back disorder had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service, to include his in-service back complaints noted in August 1973 and September 1976 and/or improper parachute landings and carrying heavy weights on his back.  In this regard, the examiner is advised that, despite the lack of documentation in the STRs pertaining to such parachute jumps, the Board finds that such did, in fact, occur and were consistent with the Veteran's service.

(C)  If arthritis of the back is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such manifested within one year of the Veteran's retirement from service in November 1991, i.e., by November 1992.  If so, the examiner should describe the manifestations.

In offering any opinion, the examiner should consider the Veteran's statements regarding the incurrence and continuity of symptomatology referable to his low back disorder as well as Dr. Tinley's September 2013 statement that appears to suggest that the Veteran's back disorder is related to his in-service parachute jumps.  Any opinion provided must be supported by a rationale.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right hip disorder.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must indicate that the claims file was reviewed.  The examiner should respond to the following:

(A)  Identify all current disorders of the right hip.  

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current right hip disorder had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service, to include his in-service right hip complaints noted in August 1973.

(C)  If arthritis of the right hip is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such manifested within one year of the Veteran's retirement from service in November 1991, i.e., by November 1992.  If so, the examiner should describe the manifestations.

In offering any opinion, the examiner should consider the Veteran's statements regarding the incurrence and continuity of symptomatology referable to his right hip disorder.  Any opinion provided must be supported by a rationale.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left ankle fracture.  A copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  

The examiner should report all manifestations related to the Veteran's service-connected left ankle fracture, including but not limited to range of motion findings, including any additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The examiner should also comment upon the impact such service-connected disability has on the Veteran's daily life and employment.

A complete rationale for all opinions must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


